DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kamoda et al. (U.S. PG Pub 2018/0292908) teach a wearable display (Figure 1, Element 10) configured to: attach to a head of a user (Element 15); and display an augmented reality environment (Figure 3, Element ARS) to the user (Element 15), wherein the augmented reality environment (Element ARS) includes a virtual object (Element 41); a sensor (Element 29) configured to: detect a position of a first digit (Element 38, Sub-Element not labeled, but is the forefinger) of a first hand (Element 37, Sub-Element not labeled, but is the right hand) of the user (Element 15); and detect a position of a second digit (Element 38, Sub-Element not labeled, but is the thumb) of the first hand (Element 37, Sub-Element not labeled, but is the right hand) of the user (Element 15); a processing device (Elements 12 and 30) coupled to the wearable display (Element 10) and the sensor (Element 29), wherein the processing device (Elements 12 and 30) is configured to: define a tap instruction (Paragraph 96) associated with the virtual object (Element 41); map a closed pinch position (Element 
Kutliroff et al. (U.S. PG Pub 2014/0123077) detect a position of a palm center (Paragraph 42) and/or wrist point of the first hand of the user; identify a wrist point of the wrist or a palm-center (Paragraph 42) of the palm (Paragraph 38); execute a gesture (Element 895) in response to the wrist point or the palm-center (Paragraph 42) being orientated towards (Paragraph 42) the virtual object (Element 895).
Huang et al. (U.S. PG Pub 2012/0069168) teach determine, in response to detection (Element 70) of the gesture (Element 44) a display position setting command is a virtual position of the cursor (Element 72) at a virtual position of the virtual object based on a position of the palm center (Paragraph 72) and/or wrist point during the gesture (Element 44) to the exclusion of the location of the first fingertip and the second fingertip (Paragraph 72).
Esenther et al. (U.S. PG Pub 2007/0257891) teach wherein the virtual position of the cursor (Figures 2B and 2C, Element 210) is further based on a midpoint (Element 210) between the first fingertip and the second fingertip (Elements not labeled, but are the fingers) when the pinch gesture is not detected (Seen in Figures 2A – 2C).
Marcolina et al. (U.S. PG Pub 2016/0239080) teach wherein: the sensor (Figure 1, Elements 102 and 104) is further configured to: detect a position of a third digit (Paragraph 127) of a second hand (Element 114, Sub-Element not labeled, but is the second hand) of the user; detect a position of a fourth digit (Paragraph 127) of the second hand (Element 114, Sub-Element not labeled, but is the second hand) of the user; the processing device (Element 106) coupled to the wearable display (Element 
However, the prior art of record fails to disclose at least “determine that the first fingertip and the second fingertip are in an open pinch position of a pinch gesture at a first point in time; determine that the first fingertip and the second fingertip are in the closed pinch position of the pinch gesture at a second point in time, wherein the second point in time is after the first point in time, the determination that the first fingertip and the second fingertip are in the closed position comprises: compare a current position of the first fingertip and a current position of the second fingertip to a dataset of average positions for the closed pinch position of the first digit and the second digit given a palm size of the user; determine an average distance between the first digit and the second digit for the closed pinch position based on the dataset of average positions; and define a buffer value for the closed pinch position; designate the first fingertip and the second fingertip as being in the closed pinch position when a distance between the first digit and the second digit is less than the average distance .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625